Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 1 of 14 PagelD 1

UNITED STATES DISTRICT COURT |, REcIEvep
MIDDLE DISTRICT OF FLORIDA "°°RRECTIONA iNsttutioy
JACKSONVILLE DIVISION JUN 16 Arby

    

BY:
42 U.S.C. § 1983 CIVIL RIGHTS COMPLAIN

OR MAILING
WITH DEMAND FOR JURY TRIAL

JAMES HERNDON,
Plaintiff

vs. case No.3 00-0 ()b- I~ SAM KR

CORIZON OF FLORIDA, LLC.
Contracted Medical Provider

 

 

xO,
Official & Individual capacity EEO &

Defendant #1 Boe S
CENTURION OF FLORIDA, LLC 222 5
Contracted Medical Provider Moe ny
Official & Individual capacity Ont xs

Defendant #2 ESE th
MARK 8S. INCH, Current Secretary, ee

Department of Corrections
Official & Individual capacity
Defendant #3

JULIE JONES, Former Secretary,
Department of Corrections

Official & Individual capacity
Defendant #4

- Page 1 of 14-
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 2 of 14 PagelD 2

PLAINTIFFS
Name of Plaintiff:
Inmate Number:
Prison or Jail:
Mailing Address:

James Herndon
187913
Union Correctional Institution

P.O. Box 1000
Raiford, Florida 32083

Mr. Herndon is and was at all times relevant a prisoner in the custody of the
Florida Department of Correction . Mr. Herndon is currently incarcerated at
Union Correctional Institution. And was under the medical care of Corizon and is
now under the medical care of Centurion of Florida by contractual agreement
with the Department of Correction.

DEFENDANTS

Defendant's Name:
Official Possition:
Employed At:
Mailing Address:

CORIZON HEALTH, Inc.

Former Contract Medical Provider For The FDC
Corizon Health, Inc.

12647 Olive Blvd.

St. Louis, Mis. 63141

 

Official & Individual capacity

Corizon is the past contractor to provide medical treatment for the inmates in
the Department of Correction. They had the contract before Centurion and
refused to treat the Plaintiff with DAA's because it cost to much.

Defendant's Name:
Official Possition:
Employed At:
Mailing Address:

CENTURION Of FLORIDA, LLC.

Current Contract Medical Provider For The FDC
Centurion Of Florida, LLC.

Paddock Park Prof. Bldg.

3200S. W. 34" Ave. Bldg. 700, Suite 701

Ocala, Fla. 34474

 

Official & Individual Capacity

Centurion of Florida has the contract to provide medical treatment for the
inmates in the Department of Correction. They took over the contract from

Corizon.

- Page 2 of 14-
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 3 of 14 PagelD 3

Defendant's Name: MARK INCH,

Official Possition: Secretary

Employed At: Department of Corrections

Mailing Address: 501 S. Calhoun Street
Tallahassee, Fla. 32399-2500

Official/Individual Capacity

Mr. Inch is the current Secretary of the Department of Correction . He was
appointed in January 2019, replacing former Secretary Julie Jones. As Secretary
of Department of Correction, Defendant is responsible for the overall operation
of the Department of Correction, including the operations of Florida's prison
system in compliance with the Constitution. Defendant has a non-delegable duty
to provide constitionally adequate medical care to all persons in his custody. As
Secretary of the Department of Correction any actions of Department of
Correction, its agents, or employees is imputed on Defendant. This Defendant
has statutory authority to implement the relief sought in this complaint. The
actions of Defendant and his employees and agents were performing under color
of state law and constitute state action.

Defendant's Name: JULIE JONES,

Official Possition: | Former Secretary

Employed At: Department of Corrections

Mailing Address: 501 S. Calhoun Street
Tallahassee, Fla. 32399-2500

Official & Individual Capacity

Ms. Jones is the past Secretary of the Department of Correction .She was
replaced by Defendant Mark Inch in January 2019. As such the Defendant was
responsible for the overall operation of the Department of Correction, including
the operations of Florida's prison system in compliance with the Constitution.
Defendant has a non-delegable duty to provide constitionally adequate medical
care to all persons in his custody. As Secretary of the Department of Correction
any actions of Department of Correction, its agents, or employees is imputed on
Defendant. This Defendant had statutory authority to implement the relief sought
in this complaint. The actions of Defendant and her employees and agents were
performing under color of state law and constitute state action.

- Page 3 of 14 -
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 4 of 14 PagelD 4

Ill. EXHAUSTION OF ADMINISTRATIVE REMEDIES
Exhaustion of administrative remedies is required prior to pursuing a civil rights
action regarding condition or events in any prison, jail, or detention center. 42
U.S.C.§1997e(a). Plaintiff must submit copies of all grievances, appeals, and
responses with this complaint to verify exhaustion. Failure to demonstrate
exhaustion may be grounds for dismissal.

A. The complaint does concern events occurring within the Florida
Department of Corrections.
A Informal grievance was filed and is attached as Not Applicable.
A Formal Grievance was filed and is attached as Exhibit “A”.
A Formal Grievance Appeal was filed and is attached as Exhibit “B”.
There was no disciplinary action involved.

B. This complaint does not involve a county jail.
IV. PREVIOUS LAWSUITS
NOTE FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN
THE DISMISSAL OF THIS CASE, IF YOU ARE UNSURE OF ANY CASES
YOU HAVE FILED, THAT FACT MUST BE DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or
similar facts/issues involved in this action? NO.

B. Have you initiated other actions in federal court dealing with the same or
similar facts/issues involved in this action? NO.

C. Have you initiated other actions (besides those listed above in Questions
(A) and (B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it

- Page 4 of 14-
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 5 of 14 PagelD 5

involved excessive force or some other wrong)? NO.

D. Have you ever had any actions in federal court dismissed as frivolous,
malicious, failing to state a claim, or prior to service? If so, identify each and
every case so dismissed: NO.

STATEMENT OF FACTS

(1) Plaintiff is currently 62 years old and currently incarcerated at Union
Correctional Institution and at all times relevant hereto was under the care, custody
and control of the State of Florida, Department of Corrections & Centurion of
Florida.

(2) Mr. Herndon HCV infection was detected through blood work and an
ultrasound of his liver.

(3) Hepatitis C virus (“HCV”) is a blood borne disease that causes
hepatitis C.

(4) Liver inflammation caused by chronic HCV will significantly impair
liver function and damage its crucial role in digesting nutrients, filtering toxins
from the blood, fighting infection, and conducting other metabolic processes in the
body.

(5) People with chronic HCV develop fibrosis of the liver, a process by
which healthy liver tissue is replaced with scarring. Scar tissue cannot perform the
job of normal liver cells, so fibrosis reduces liver function and results in the same

symptoms mentioned in the following paragraph, but with greater intensity.

- Page 5 of 14-
Case 3:20-cv-00616-BJD-MCR Document 1 Filed 06/17/20 Page 6 of 14 PagelD 6

Fibrosis can also lead to hepatocellular carcinoma (liver cancer).

(6) When scar tissue takes over most of the liver, this extensive fibrosis is
termed cirrhosis. Cirrhosis causes additional painful complications in which the
Plaintiff constantly suffers with Fatigue, mild depression, joint pains, nausea,
chills, fever, brain fog, swelling & pain in liver region, irrittable bowel
movement, sleep disorder, itchy skin, rashs, shortness of breath, hiccups, and

swelling in legs and ankles.

(7) Hepatitis C is a leading cause of liver-related mortality. Chronic HCV

infection is an objectively serious medical need

(8) In late 2013, a new break through drug was approved by the F-_D.A.
and released to the market, Direct-acting anti-virals, known as (DAA’s). This not
only became the new standard of care for (HCV) patients, it was the cure! Its

success rate was 95% to 97% effective with very little side-affects.

(9) The benefits of immediate treatment include immediate decrease in
liver inflamation, reduction in the rate of progression of liver fibrosis, reduction in
the likelihood of the manifestation of cirrhosis and associated complications, a
90% reduction in the risk of liver related mortality, and a dramatic improvement in

quality of life.

(10) Treatment must be provided timely to ensure efficacy. Any

unnecessary delay in treatment increases the risk that treatment will be ineffective

- Page 6 of 14-
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 7 of 14 PagelD 7

and cause unnecessary damage to the liver.

(11) By mid-2016 the Department of Correction revised its policies to
acknowledge that prescribing DAA's to treat chronic HCV infection was the

standard of care.

(12) In spite of its own guidelines and despite the clear agreement in the
medical community that all persons with chronic HCV should be treated with DAA
drugs, the Defendants knowingly & intentionally delayed these lifesaving
medications to Plaintiff simply because it cost to much. This policy, custom, and
practice contravenes the prevailing standard of care and clearly reflects deliberate

indifference to the Plaintiffs serious medical needs.

(13) In November of 2017, a Federal hearing was being conducted on a
preliminary injunction in a class-action case of all HCV inmates with HCV,
concerns.

(14) The Defendants were refusing to comply to there own policies and
treatment of such, which the Court did grant and ordered the treatment of hundreds

and eventually thousands of HCV inmate within FDC. See Hoffer v. Jones, 290 F.

 

Supp. 3” 1292 (N.D. Fla. 2017)(citation omitted).

(15) In Hoffer, at 1296, the Court stated that the “present-day standard of
care” is to treat chronic-HCV patients with DAA's. The Court went so far as to

explicitly condemn treating only patients with advanced liver damage.

- Page 7 of 14 -
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 8 of 14 PagelD 8

(16) Despite this public admonishment, the Defendants, their agents and
their employees have refused to provide life-saving treatment in a timely manner to
the Plaintiff. This conduct is particularly egregious given the availability of
medications that will cure all hepatitis C patients with little or no side effects.
Defendants actions amount to deliberate indifference to Plaintiff's serious medical

needs in violation of the Eighth Amendment to the United States Constitution.

(17) The Plaintiff has reached an advanced state of cirrhosis due to the
Defendants willful and intentional failure to provide adequate medical treatment in

a timely manner simply because it cost to much.

(18) Plaintiff asked Defendant physicians regarding the benefits of DAA’s
and requested treatment. The Plaintiff was informed by employees and agents of
Defendants that he did not need treatment and by others stating that the medical
administration would not authorize treatment because of cost. In fact, the
Defendants did not even tell the Plaintiff that DAA's was available until after the

Hoffer, Infr, decision.

(19) Based on information & belief, sometime in 2016 & 2017, Doctor
Reimers prepared a legislative budget request for the 2017-18 fiscal year for $29,
171,750 to purchase (DAA’s) to treat approximately 500 inmates, however, it was

denied by Defendant Jones and several other unknown staff members within the

FDC.

- Page 8 of 14 -
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 9 of 14 PagelD 9

(20) By Mid-2016, FDC had updated its (HCV)-treatment policy to
acknowledge that prescribing DAA’s was the standard of care. It had been the
standard since 2014, but the Defendants still refused to treat the Plaintiff in a
timely manner because of their custom & policy of not treating inmates because of

cost.

(21) Plaintiff’s medical file is replete with evidence of escalation of Hep
“C” and undeniable liver damage. The Defendants Policy, Practice & custom of
ignoring and concealing the Plaintiffs medical condition from the Plaintiff in order
to cover up the need for treatment with DAA's caused damage to the Plaintiff's

liver that cannot be fixed.

(22) The Defendants knew their policy & customs defied duty owed
Plaintiff. These Defendants knew Plaintiff would not be treated because of the cost
because it is cheaper to pay a wrongful death claim then it is to pay for the
treatment for HEP-C.

(23) Nonetheless, at the time of the June 2014, FBOP-CDC guideline
treatment change, these Defendants acting under color of state law, had in effect an
agreement that infected Plaintiff would not be informed of the existence of DAAs,
and Plaintiff would not be treated.

(24) The Defendants are directly responsible for this conduct as health care

providers. Each Defendant knew the gravity of the policy/procedure and custom of

- Page 9 of 14 -
Case 3:20-cv-00616-BJD-MCR Document 1 Filed 06/17/20 Page 10 of 14 PageIlD 10

non-treatment, yet chose not to inform Plaintiff of availability of care and not to
provide Plaintiff treatment. The Defendants did not inform the Plaintiff until after

they were ordered to provide the necessary treatement in Hoffer. id..

(25) Plaintiff requested treatment from Defendants. Plaintiff was not
provided the Cure for HEP-C by Defendant Centurion until well after the decision
in the Hoffer injunction, due to policy, practice & custom agreed to by all of the
Defendants not to provide DAA’s due to cost. Defendants knew that the FBOP--
CDC guideline change of 2014-2016, mandated that Plaintiff receive proper

evaluation and DAA’s to cure Hep-C.

(26) Plaintiff pleads that his physical condition in total constitutes a serious
medical need and his delayed treatment grossly violated societal standards.
Intentional neglect and intentional delay by Defendants of Plaintiff serious medical
need demonstrates cruel and unusual punishment. Because of Defendants
deliberate indifference, a delay in treating because it cost to much allowed the
disease to progress to severe cirrhosis—Plaintiff now runs a lifetime risk of two-
five times greater risk of developing liver cancer. Plaintiff’s pain and suffering is
on going.

(27) Due to the policies, procedures & customs, of the defendants not
treating my Hep-C with DAA's because of cost, the Plaintiff cannot participate in

major life activities such as sports, long distance walking, running or social

- Page 10 of 14 -
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 11 of 14 PagelD 11

programs because he is in to much pain and that he is to tired because of the severe

condition of his liver.

(28) Due to Plaintiff's condition, he can no longer enjoy the programs such

as yard activities, church services and walking like he use to.

(29) The Defendants KNEW that the Plaintiff had HEP-C since 1990
which was well before the year 2013 and that they knew that the old treatment plan
did not work on the Plaintiff.

VI. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United
States you claim have been violated. Be specific. Number each separate claim and
relate it to the facts alleged in Section V. If claims are not related to the same basic
incident or issue, they must be addressed in a separate civil rights complaint.

COUNT ONE:
DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS

(30) Defendants as stated in paragraphs 1 through 29, violated the
Plaintiffs 8" & 14" Amendment rights to be free from cruel and unusaul
punishment by being deliberate indifferent to his serious medical needs. The
Defendants intentionally delayed treatment for the Plaintiffs HEP-C causing
irreversible liver damage—simply because of the cost of treatment. The
Defendants willfully and intentionally refused to give the Plaintiff DAA's to treat

his Hep-C until well after the class action lawsuit was settled in Hoffer v. Jones

 

Case No. 4:17-CV-214-MW/CAS. If it was not for the lawsuit, the Defendants

- Page 11 of 14-
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 12 of 14 PageID 12

would have let the Plaintiff die because it is cheaper in the long run.

COUNT TWO:
AMERICANS WITH DISABILITIES ACT 42 U.S.C. §12101(b)(1)

(31) Defendants as stated in paragraphs 1 through 29, violated the
Plaintiffs 8" & 14" Amendment rights to be free from cruel and unusaul
punishment by being deliberate indifferent to his serious medical needs. The
Defendants kowingly & intentionally delayed treatment for the Plaintiff's HEP-C
causing irreversible liver damage—simply because of the cost of treatment. This

was contrary to the Plaintiff's rights under the Americans with Disabilities Act.
(32) The Defendants willfully and intentionally refused to give the Plaintiff

DAA's to treat his Hep-C until well after the class action lawsuit was settled in

Hoffer v. Jones, Case No. 4:17-CV-214-MW/CAS. If it was not for the lawsuit, the

 

Defendants would have let the Plaintiff die because it is cheaper in the long run.

COUNT THREE
REHABILITATION ACT OF 1973 SECTION 504

(33) Defendants as stated in paragraphs 1 through 29, violated the
Plaintiff's 8" & 14" Amendment rights to be free from cruel and unusaul
punishment by being deliberate indifferent to his serious medical needs. The
Defendants kowingly & intentionally delayed treatment for the Plaintiff's HEP-C
causing irreversible liver damage—simply because of the cost of treatment. This

was contrary to the Plaintiff's rights under the Rehabilitation Act Of 1973.

- Page 12 of 14 -
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 13 of 14 PagelD 13

(34) The Defendants willfully and intentionally refused to give the Plaintiff

DAA's to treat his Hep-C until well after the class action lawsuit was settled in

Hoffer v. Jones, Case No. 4:17-CV-214-MW/CAS. If it was not for the lawsuit, the

 

Defendants would have let the Plaintiff die because it is cheaper in the long run.

VII. RELIEF REQUESTED:
State briefly what relief you seek from the Court. Do not make legal

arguments or cite cases/statutes.

(35) A judgment declaring that the Defendants has exhibited deliberate
indifference to the serious medical needs of the Plaintiff and has violated the
Plaintiffs right to be free from Cruel and Unusual Punishment, as secured by the

Eighth Amendment of the U. 8. Constitution.

(36) A judgment declaring that the Defendants has exhibited deliberate
indifference to the serious medical needs of the Plaintiff and has violated the

Plaintiff's rights under the Americans with Disabilities Act and 14° Amendment.

(37) A judgment declaring that the Defendants has exhibited deliberate
indifference to the serious medical needs of the Plaintiff and has violated the
Plaintiff's rights under the Rehabilitation Act and 14" Amendment.

COMPENSATORY DAMAGES

(38) Plaintiff seeks compensatory damages in the amount of 50,000 dollars
from each Defendant jointly & severelly for great physical pain, suffering and
discomfort and for mental pain & anguish.

PUNITIVE DAMAGES

(39) Plaintiff seeks punitive damages in the amount of $100,000 from all

- Page 13 of 14-
Case 3:20-cv-00616-BJD-MCR Document1 Filed 06/17/20 Page 14 of 14 PagelD 14

Defendants jointly & severelly for intentionally inflicting great physical pain,
suffering and discomfort and for mental pain & anguish.

COST OF LITIGATION
(40) Plaintiff seeks attorneys fees, costs, and litigation expenses.

OATH

(41) I declare under penalty of perjury that I have read the above and have
and that the foregoing statements of fact, including any continuation pages, are true
and correct. Dated this _16 day of June, 2020

 

/s/ .
James Herndon #187913

CERTIFICATE OF SERVICE

I certify that this document was turned over to prison officials to be mailed

by first class U.S. Mail to the below address on this 16 day of June, 2020.

Clerk of Courthouse

US. Middle District

300 North Hogan Street
Jacksonville, Florida 32202

[ORIGINAL]

/s/ a
Jafnes Herndon #187913
Union Correctional Institution
P. O. Box 1000

Raiford, Fla. 32083

Plaintiff pro se

- Page 14 of 14 -
